DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on May 11, 2022.
Claims 1, 17, 21 and 34 have been amended.
Claim 20 has been cancelled.
New claim 35 has been added.
Claims 1-19 and 21-35 have been examined and are pending.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-35 are allowed.

Response to Amendments
In response to Examiner's objection to the specification for containing embedded hyperlinks, Applicants amended paragraph [0032] by adding quotation marks before and after the cited hyperlinks. However, said quotations are insufficient to overcome the objection as the hyperlinks would still become live web links when the patent document is viewed electronically in a web browser. See MPEP § 608.01. Thus, the objection to the specification is maintained.
In view of Applicants' amendments, the objection to the claims is withdrawn.

Response to Arguments
With respect to claim 17, Applicants have argued the cited art does not disclose one or more amended features recited by the claim (Remarks, pages 11-12). Applicants' arguments have been fully considered but are moot in view of the new ground(s) of rejection set forth below.

Specification
The disclosure is objected to because it contains embedded hyperlinks and/or other forms of browser-executable code (see paragraph [0032]). Applicant is required to delete the embedded hyperlinks and/or other forms of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 recites the limitation "responsive to the determining, providing information associated with the uniform resource locator to one or more remote servers;" (emphasis added). It is unclear to which of the two preceding determining steps this limitation refers to: "determining, locally at the electronic device, that the application is not installed on the electronic device;" or "determining, by the electronic device based on at least a first portion of the uniform resource locator, that at least a version of the application is available without user authentication;". In the interests of compact prosecution and for purposes of examination, the limitation will be interpreted as refering to "determining, by the electronic device based on at least a first portion of the uniform resource locator, that at least a version of the application is available without user authentication;".
Claims 2-16, taken individually with claim 1, suffer from the same deficiency and, therefore, are rejected for the same reasons given for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 8600803 B1 - hereinafter "Noth", in view of US 20180101665 A1 - hereinafter "Ogura".

With respect to claim 17, Noth teaches,
A method, comprising: receiving, at an electronic device, a uniform resource locator for an application; - "FIG. 5 is another screenshot of the user interface 500 to a marketplace of digital goods. As shown in FIG. 5, a user has entered the query term "Scrabble" 502 into query box 504, and in response to the query the query handler 262 has located a number of web apps 506 and extensions 508." (col. 13:66-14:3; Fig. 5). "Among the web apps 506, are included a paid version of the web apps called "Lexifind Scrabble Helper & Word Game Wizard" 510 and a free version of the same web app 512. Each icon 510 and 512 can include a hyperlink, the selection of which will open a new page or tab that displays information about the free or paid version, respectively, of the application and it provides a further link to download and install the application." (col. 14:10-18)
obtaining, by the electronic device using the uniform resource locator, a transient version of the application that includes less functionality than a full version of the application; - "FIG. 6 is a screenshot of a user interface 600 in which information about the free version of the Lexifind Scrabble Helper application is displayed to a user within a marketplace for the application...The user interface 600 includes a portion 604 that provides a high-level description of the application and a link with which a user can install the application 606. The user interface 600 of the marketplace also includes a portion 608 with which the user can demo the application, and a portion 610 that provides a text description of the application... As noted in the text description of the application 610, the free version of the web app can include all the core capabilities of the corresponding full or paid version of the application, except for some key features." (col. 14:35-59; Fig. 6) "FIG. 7 is a screenshot of a user interface 700 in which the Lexifind Scrabble Helper application is executed and can be displayed in a new tab 701 of the browser window." (col. 14:60-62; Fig. 7). "Referring again to FIG. 7, although in a real Scrabble game seven letters are used in the rack of letters, and the free version of the web that that is shown in FIG. 7 only six letters can be placed in the virtual rack 704 and used to form words in the virtual Scrabble board 702. This limited functionality may be enough to allow the user to understand how the application works and what its utility is, that may entice the user to upgrade to the full, paid version of the app so that the user can simulate a real Scrabble game." (col. 15:47-55; Fig. 7)
receiving authenticating information for the user at the electronic device; - "The user interface 100 also includes a hyperlink 127 that can be selected so that the user can log into the marketplace. For example, selection of the hyperlink 127 can trigger the display of a prompt to the user to enter a username and password, and successful entry of the username and password may allow the user to log into a personal account associated the marketplace. As explained in more detail below, once the user is logged into the marketplace, digital goods can be selected and presented to the user within the user interface 100, where the selection of the goods can be personalized to the user based on data associated with the user's account." (col. 5:47-57; Fig. 1)
obtaining the full version of the application by the electronic device using the authenticating information; - "For example, FIG. 8 is a screenshot of a user interface 800 that may be presented to the user upon selection of the link 716 and within which the user may purchase and install the full, paid version of the Lexifind Scrabble helper application." (col. 15:62-65; Fig. 8). The top right of Fig. 8 displays the user's e-mail address, indicating the user is logged in.
installing the full version of the application on the electronic device. - "For example, FIG. 8 is a screenshot of a user interface 800 that may be presented to the user upon selection of the link 716 and within which the user may purchase and install the full, paid version of the Lexifind Scrabble helper application." (col. 15:62-65; Fig. 8).
Noth does not explicitly teach responsive to obtaining the full version of the application, deleting the transient version of the application from the electronic device;
However, in the analogous field of software deployment, Ogura teaches:
"Although the devices in the above exemplary embodiment are image forming devices, the exemplary embodiment of the present invention is applicable to other devices, such as personal computers, portable terminals, or vehicles." [0107]
"Furthermore, in a case where it is determined that the installed application software has two versions, namely, a trial version and a fee-based version, as a result of referring to product information acquired from the server, if the already-installed application software is the fee-based version, control is performed such that the trial-version product is non-installable." [0115]
"In contrast, if the already-installed application software is the trial version, control is performed such that, when installing the fee-based version, the fee-based version is newly installed after automatically uninstalling the trial version." [0116]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Noth with Ogura's teachings because doing so would provide Noth's system with the ability to facilitate the removal of trial versions of applications on devices, as suggested by Ogura [01116].

With respect to claim 18, Noth teaches,
prior to obtaining the transient version of the application, receiving authorization from a user of the electronic device to obtain the transient version of the application. - "FIG. 6 is a screenshot of a user interface 600 in which information about the free version of the Lexifind Scrabble Helper application is displayed to a user within a marketplace for the application...The user interface 600 includes a portion 604 that provides a high-level description of the application and a link with which a user can install the application 606. The user interface 600 of the marketplace also includes a portion 608 with which the user can demo the application, and a portion 610 that provides a text description of the application... As noted in the text description of the application 610, the free version of the web app can include all the core capabilities of the corresponding full or paid version of the application, except for some key features." (col. 14:35-59; Fig. 6) "FIG. 7 is a screenshot of a user interface 700 in which the Lexifind Scrabble Helper application is executed and can be displayed in a new tab 701 of the browser window." (col. 14:60-62; Fig. 7). Clicking on install link 606 amounts to receiving user authorization.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Noth and Ogura, and in view of US 20190052474 A1 - hereinafter "Dizengof".

With respect to claim 19, Noth does not explicitly teach,
wherein the authorization from the user is received without authentication of the user.
However, in analogous art for software deployment, Dizengof teaches:
"An instant application can be initiated from within a browser when activated by a link, and involves downloading only portions of the application that are necessary for the desired task. Further, instant applications do not require a traditional installation on a user device. For example, while a full streaming application would require access to an application marketplace, and account associated with that marketplace, and the completion of a full installation, an instant application can be launched automatically, after only downloading a reduced version of the application, without requiring access to or an account associated with an application marketplace." [0048]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Noth and Ogura with Dizengof's teachings because doing so would provide Noth/Ogura's system with the ability to save significant time by allowing users to run applications instantly, without requiring users to download and install a full application file, as suggested by Dizengof [0030].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20140330881 A1 - "Temporary Applications For Mobile Devices", and US 20130210404 A1 - "Local Downloading Of Temporary Applications For Mobile Devices".
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192